 
Exhibit 10.1
 
CAPITAL TRUST, INC.
____________________________
 
Form of Performance-Based Annual Cash Bonus Award Agreement
__________________________________
 
This Performance-Based Annual Cash Award Agreement (this “Award Agreement”)
between Capital Trust, Inc. (the “Company”) and (the “Participant”) is dated
effective (the “Grant Date”).
 
The Award (as defined below) is conditioned on the Participant’s execution of
this Award Agreement within thirty (30) days after the Grant Date.  By executing
this Award Agreement, the Participant will be irrevocably agreeing that all of
the Participant’s rights with respect to the Award (as defined below) will be
determined solely and exclusively by reference to the terms and conditions of
this Award Agreement. As a result, the Participant should not execute this Award
Agreement until the Participant has (i) carefully considered the terms and
conditions of this Award Agreement, and (ii) consulted with the Participant’s
personal legal and tax advisors about this Award Agreement.  For the avoidance
of doubt, this Award is not granted under or affected by, and is intended to be
independent of, the Company’s 2011 Long-Term Incentive Plan or any other
incentive compensation plan of the Company and its affiliates.
 
1.           Award.  Subject to the terms and conditions hereof, the Company
hereby grants to Participant the right to earn a cash bonus (the “Award”) in an
amount determined pursuant Section 2 hereof (a “Performance Bonus”) based upon
the Company’s achievement of certain performance or strategic goals for its
fiscal year ended December 31, 2012 (“Fiscal 2012”) or, in the case of a
Strategic Transaction (as defined below) or a Qualifying Termination (as defined
below), the applicable portion of Fiscal 2012 (as applicable, the “Performance
Period”).  Except as provided below with respect to a Qualifying Termination (as
defined below), the Participant must be employed continuously in the position of
by the Company from the date hereof through the last day of the Performance
Period in order to receive Performance Bonus.
 
2.           Amount and Payment of Performance Bonus.
 
(a)           Defined Terms.  For the purposes of this Award Agreement, in
addition to the capitalized terms defined elsewhere in this Award Agreement, the
following terms shall have the meanings ascribed to them below:
 
(i)         “CTIMCO” means CT Investment Management Co., LLC.
 
(ii)         “Incremental CTIMCO Revenue” means incremental revenues received in
Fiscal 2012 for activities conducted by CTIMCO in Fiscal 2012.
 
 
1

--------------------------------------------------------------------------------

 
 
(iii)         “Qualifying Termination” means the termination of the
Participant’s employment (a) by the Company without “Cause” (as defined in the
Company’s 2011 Long-Term Inventive Plan) (b) as a result of the Participant’s
death or becoming “Disabled” (as defined in the Company’s 2011 Long-Term
Inventive Plan), or (c) by the Participant following (i) a material reduction in
the Participant’s authority, duties and responsibilities, provided that a mere
change in title alone shall not constitute a material reduction in job
responsibilities; (ii) an involuntary relocation of the Participant’s place of
employment to a facility or location more than 50 miles from the Participant’s
then-principal work site; or (iii) a material reduction in the Participant’s
base salary and annual bonus other than as part of a reduction consistent with a
general reduction of pay for similarly-situated participants in the Company’s
compensation and incentive programs (each of clauses (c)(i), (c)(ii) and
(c)(iii) shall constitute “Good Reason”).  Notwithstanding the foregoing, an
event that would otherwise constitute Good Reason shall fail to constitute Good
Reason if (I) the Participant does not provide the Company with written notice,
of both the Participant’s intent to terminate employment and a description of
the event the Participant believes to constitute Good Reason, within 30 days
after the event occurs; (II) the Company reverses the action or cures the
default that constitutes Good Reason within 30 days after the Participant
provides the notice described in clause (I) hereof (the “Cure Period”); or (III)
the Participant does not actually terminate his employment within the ninety
(90) day period immediately following the event constituting Good Reason.
 
(iv)          “Strategic Transaction” means a recapitalization or sale of the
Company and/or sale of components of the Company’s business as contemplated in
the Company’s ongoing strategic alternatives process overseen by the special
committee of the board of directors of the Company.
 
(v)         “Total Gross Originations” means the equity invested in Fiscal 2012
or committed to be invested pursuant to commitments entered into during Fiscal
2012, in each case, in transactions originated by CTIMCO for the account of the
Company or investment vehicles under management.
 
(vi)         “Total Shareholder Return” shall be determined in a manner
consistent with prior bonus programs (i.e., taking into account dividends and
other amounts paid or declared with respect to outstanding shares) and, except
as otherwise set forth below with respect to a Strategic Transaction (as defined
below), shall be based on the appreciation in the average closing stock price of
the Company during the ten-day period immediately prior to the commencement of
the Performance Period and the average closing stock price of the Company during
the ten-day period immediately prior to the end of the Performance Period.
 
(b)           Range of Performance Bonus Amount.  The Participant shall have the
opportunity to earn a Performance Bonus within the following range for
threshold, target and maximum performance as follows:
 
Minimum Bonus Amount
 
Target Bonus Amount
 
Maximum Bonus Amount
         

 
 
(c)           Calculation of Performance Bonus if No Strategic Transaction is
Consummated Prior to the Completion of Fiscal 2012 and No Qualifying
Termination.  Except as otherwise stated below with respect to a Strategic
Transaction or a Qualifying Termination, the amount of the Participant’s
Performance Bonus shall be determined based on Total Shareholder Return, Total
Gross Originations and Incremental CTIMCO Revenue (each a “Performance Measure”
and collectively, the “Performance Measures”), in each case with respect to
Fiscal 2012, and shall be calculated as follows:
 
 
2

--------------------------------------------------------------------------------

 
 

   
Level of Performance
   
Performance Measure
 
Threshold
 
Target
 
Maximum
 
Weight
Total Shareholder Return
 
[***]
 
[***]
 
[***]
 
[***]
Total Gross Originations
 
[***]
 
[***]
 
[***]
 
[***]
Incremental CTIMCO Revenue
 
[***]
 
[***]
 
[***]
 
[***]

 
Calculate and add the following for each Performance Measure to determine the
cash amount the Participant qualifies to receive:
 
 
·
If actual performance of the Performance Measure is below Threshold, the Weight
multiplied by the Minimum Bonus Amount.

 
 
·
If actual performance of the Performance Measure is at or above Threshold, but
below Target, the sum of (a) the Weight multiplied by the Minimum Bonus Amount
and (b) the amount obtained by multiplying the Weight by the product obtained by
multiplying (y)          , by (z) the quotient obtained by dividing (i) the
amount by which actual performance exceeds Threshold performance by (ii) the
amount by which Target performance exceeds Threshold performance.

 
 
·
If actual performance of the Performance Measure is at or above Target, but
below Maximum, the sum of (a) the Weight multiplied by Target Bonus Amount and
(b) the amount obtained by multiplying the Weight by the product obtained by
multiplying (y)           by (z) the quotient obtained by dividing (i) the
amount by which actual performance exceeds Target performance by (ii) the amount
by which Maximum performance exceeds Target performance.

 
 
·
If actual performance of Performance Measure is at or above Maximum, the Weight
multiplied by Maximum Bonus Amount.

 
(d)           Calculation of Bonus Amount if Strategic Transaction is
Consummated Prior to the Completion of Fiscal 2012.  In the event that a
Strategic Transaction is consummated prior to the completion of Fiscal 2012:
 
 
(i)
the amount of the Performance Bonus shall be determined, without pro ration,
with respect to each Performance Measure based on the higher of “Target” or
actual performance;

 
 
(ii)
actual results with respect to Total Gross Originations and Incremental CTIMCO
Revenue shall be annualized for the purposes of calculating each of those
Performance Measures; and

 
 
(iii)
Total Shareholder Return (i.e., per share appreciation measured from the start
of the performance period) shall be based on a valuation of the Company as of
the date of consummation of the Strategic Transaction as conducted by the
Special Committee and management, in good faith and without discount, and after
taking into account any consideration paid or payable in connection with such
Strategic Transaction.

 
_________________
 
[***]  
Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 
 
3

--------------------------------------------------------------------------------

 
 
(e)           Calculation of Bonus Amount in the Event of a Qualifying
Termination Prior to the Completion of Fiscal 2012.  In the event that a
Qualifying Termination occurs prior to completion of Fiscal 2012, then the
Participant shall be entitled to payment of a Performance Bonus, determined,
without proration, with respect to each Performance Measure based on the higher
of “Target” or actual performance as measured as of and through the date of
termination of employment, with actual results with respect to Total Gross
Originations and Incremental CTIMCO Revenue annualized for the purposes of
calculating actual performance with respect to each of those Performance
Measures.
 
(f)           Date of Performance Bonus Payment.  The Performance Bonus shall be
paid in a lump sum in cash upon the earliest of (a) the consummation of a
Strategic Transaction, (b) a Qualifying Termination and (c) January 31, 2013.
 
3.           Committee Determination. The compensation committee of the board of
directors of the Company (the “Compensation Committee” shall, promptly after the
date on which all necessary financial or other information for the Performance
Period becomes available, confirm (a) the degree to which each of the
Performance Measures has been attained and (b) the amount of the Performance
Bonus payable to the Participant.
 
4.           Taxes.  Except to the extent otherwise specifically provided in an
employment, consulting or other agreement between the Participant and the
Company, by signing this Award Agreement, the Participant acknowledges that he
shall be solely responsible for the satisfaction of any taxes that may arise
pursuant to the Award (including taxes arising under Sections 409A (regarding
deferred compensation) or 4999 (regarding golden parachute excise taxes)) of the
Internal Revenue Code of 1986, as amended, and that the Company shall have no
obligation whatsoever to pay such taxes or to otherwise indemnify or hold the
Participant harmless from any or all of such taxes.  Notwithstanding the
foregoing, the Company may deduct from any payable by the Company to the
Participant pursuant to the Award such amount of cash as the Company may be
required, under all applicable federal state, local or other laws or
regulations, to withhold and pay over as income or other withholding taxes with
respect to the Award.
 
5.           Restrictions on Transfer.  Neither the Award or any rights under
this Award Agreement may be transferred or assigned by the Participant other
than by will or the laws of descent and distribution.  Any other transfer or
attempted assignment, pledge or hypothecation, whether or not by operation of
law, shall be void.
 
6.           Not a Contract of Employment.  Without limiting the Participant’s
rights upon a Qualified Termination, by executing this Award Agreement, the
Participant acknowledges and agrees that (i) any person who is terminated before
full vesting of an award, such as the one granted to the Participant by this
Award Agreement, could claim that he or she was terminated to preclude vesting;
(ii) the Participant promises never to make such a claim; (iii) nothing in this
Award Agreement confers on the Participant any right to continue an employment,
service or consulting relationship with the Company, nor shall it affect in any
way the Participant’s right or the Company’s right to terminate the
Participant’s employment, service, or consulting relationship at any time, with
or without cause; and (iv) the Company would not have granted the Award to the
Participant but for these acknowledgements and agreements.
 
 
4

--------------------------------------------------------------------------------

 
 
7.           Severability.  Subject to last sentence of this Section 7, every
provision of this Award Agreement is intended to be severable, and if any
provision of this Award Agreement is held by a court of competent jurisdiction
to be invalid and unenforceable, the remaining provisions shall continue to be
fully effective.  Notwithstanding the foregoing, this Award Agreement shall be
unenforceable if clause (iii) of the preceding Section 6 (Not a Contract of
Employment) is illegal, invalid or unenforceable.
 
8.           Headings.  Section and other headings contained in this Award
Agreement are for reference purposes only and are not intended to describe,
interpret, define or limit the scope or intent of this Award Agreement or any
provision hereof.
 
9.           Counterparts.  This Award Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.
 
10.           Notices.  Any notice or communication required or permitted by any
provision of this Award Agreement to be given to the Participant shall be in
writing and shall be delivered: (i) electronically, (ii) personally, (iii) by
certified mail, return receipt requested, or (iv) by an internationally
recognized overnight courier (e.g., FedEx).  In the case of delivery pursuant to
clauses (i), (iii) and (iv) of the immediately preceding sentence, addressed to
as follows:
 
 
(a)
if to the Participant, at the last address that the Company had for the
Participant on its records;

 
 
(b)
if to the Company, to Capital Trust, Inc., 410 Park Avenue, 14th Floor, New
York, NY 10022, attention: Chief Financial Officer.

 
Any such notice shall be deemed to be given as of the date such notice (i) is
delivered personally, (ii) is delivered electronically (if a business day and,
if not a business day, on the next business day), (iii) on the second business
day following the date sent by internationally recognized overnight courier and
(iv) on the fourth business day after deposited in the mail if sent by certified
mail.  Each party may, from time to time, by notice to the other party hereto,
specify a new address for delivery of notices relating to this Award Agreement.
 
11.           Binding Effect.  Except as otherwise provided in this Award
Agreement, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, permitted transferees, and
permitted assigns.
 
12.           Modifications.  This Award Agreement may be modified or amended at
any time provided that the Participant must consent in writing to any
modification that adversely and materially affects any rights or obligations
under this Award Agreement.
 
13.           Governing Law.  The laws of the State of New York shall govern the
validity of this Award Agreement, the construction of its terms, and the
interpretation of the rights and duties of the parties hereto.
 
14.           Designation of Beneficiary.  Notwithstanding anything to the
contrary contained herein, following the execution of this Award Agreement, you
may expressly designate a death beneficiary (the “Beneficiary”) to your
interest, if any, in this Award.  You shall designate the Beneficiary by
completing and executing a designation of beneficiary agreement substantially in
the form attached hereto as Exhibit A (the “Designation of Death Beneficiary”)
and delivering an executed copy of the Designation of Death Beneficiary to the
Company.  To the extent you do not duly designate a beneficiary who survives
you, your estate will automatically be your beneficiary.
 
 
5

--------------------------------------------------------------------------------

 
 
BY THE PARTICIPANT’S SIGNATURE BELOW, along with the signature of the Company’s
representative, the Participant and the Company agree that the Award is made
under and governed by the terms and conditions of this Award Agreement.





 
CAPITAL TRUST, INC.
           
By: _________________________________
           Name:            Title:            
PARTICIPANT
            Signature:   ___________________________            
Printed Name of Participant:
 

 
 
6

--------------------------------------------------------------------------------

 
                                                                             
 
EXHIBIT A

 
CAPITAL TRUST, INC.
________________________________
 
Performance-Based Annual Cash Bonus Award Agreement
_________________________________
 
In connection with the Awards designated below that I have received pursuant to
the Capital Trust, Inc. Performance-Based Annual Cash Bonus Award Agreement, I
hereby designate the person specified below as the beneficiary upon my death of
my interest in such Awards.  This designation shall remain in effect until
revoked in writing by me.
 

Name of Beneficiary:   ________________________________________     Address:    
________________________________________   
________________________________________  
________________________________________     Social Security No.:   
________________________________________ 

 
This beneficiary designation relates to any and all of my rights under the
following Award or Awards:
 
o      any Award that I have received or ever receive under the
Performance-Based Annual Cash Bonus Award Agreement.
 
o      the _________________ Award that I received pursuant to an award
agreement dated _________ __, ____ between myself and the Company.
 
I understand that this designation operates to entitle the above named
beneficiary, in the event of my death, to any and all of my rights under the
Award(s) designated above from the date this form is delivered to the Company
until such date as this designation is revoked in writing by me, including by
delivery to the Company of a written designation of beneficiary executed by me
on a later date.
 

  Date: _______________________________      
By: ________________________________  
       Name of Participant

 
Sworn to before me this
____day of ____________, 20__
___________________________
Notary Public
County of _________________
State of _________________
 
7

--------------------------------------------------------------------------------

 
